Citation Nr: 1713316	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  08-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected tension headaches prior to January 5, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board previously remanded this claim in December 2011 and July 2014 for further development and examination.  

A September 2015 Board decision granted entitlement to:  (1) an evaluation of 50 percent, but no higher, for tension headaches from January 5, 2012; (2) a 20 percent evaluation for right upper extremity radiculopathy associated with the Veteran's cervical spine disability for the period from September 11, 2005, to December 22, 2011; and (3) a total disability rating based upon individual unemployability (TDIU) from January 5, 2012, to April 27, 2015.  Further, the decision denied entitlement to an evaluation:  (1) in excess of 10 percent for tensions headaches prior to January 5, 2012; (2) in excess of 20 percent for a cervical spine disability; (3) in excess of 20 percent for left upper extremity radiculopathy associated with a cervical spine disability; (4) in excess of 20 percent for right upper extremity radiculopathy associated with a cervical spine disability for the period prior to April 28, 2015; and (5) in excess of 40 percent for right upper extremity radiculopathy associated with a cervical spine disability for the period beginning on April 28, 2015.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2016, the Court granted a Joint Motion for Partial Remand (JMR), vacating the portion of the September 2015 Board decision that denied entitlement to an evaluation in excess of 10 percent for tension headaches for the period prior to January 5, 2012, and remanded the matter for action consistent with terms of the JMR.

As noted in the JMR, the Board recognizes that the Veteran does not seek to challenge the additional issues denied in the Board's September 2015 decision.  Accordingly, these issues will not be addressed in the Board's decision.

Lastly, the Board notes that in its September 2015 decision, the issue of entitlement to a TDIU prior to January 5, 2012 was remanded for further development.  Upon completion of such development, the matter was returned to the Board for further consideration.  In a June 2016 decision, the Board denied entitlement to TDIU prior to January 5, 2012; therefore, this matter is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim. 
 

FINDINGS OF FACT

1.  For the period prior to June 10, 2011, the Veteran's tension headaches were not prostrating, nor were completely prostrating with prolonged attacks productive of severe economic inadaptability.

2.  Resolving reasonable doubt in favor of the Veteran, for the period from June 10, 2011, through January 4, 2012, the Veteran's tension headaches were productive of completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  For the period prior to June 10, 2011, the criteria for an evaluation in excess of 10 percent for tension headaches have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016).

2.  For the period from June 10, 2011 through January 4, 2012, the criteria for a 50 percent evaluation for tension headaches are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied via an October 2006 correspondence that was sent to the Veteran prior to the RO decision that is the subject of this appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran was afforded adequate VA examinations in October 2006, January 2012, and April 2015, wherein the examiner reviewed the Veteran's records, personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Therefore, VA's duty to assist was satisfied.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II.  Entitlement to an Increased Rating

Governing Rules and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Factual Background and Analysis

The Veteran contends that the severity of his service-connected tension headaches warrants a higher disability rating for the period prior to January 5, 2012.  This disability is currently rated at 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for that period.  As discussed in the Introduction, the rating for the period beginning January 5, 2012 is no longer before the Board.

Under Diagnostic Code 8100, a 10 percent rating requires evidence of headaches with prostrating attacks averaging one in two months over the last several months; a 30 percent rating requires evidence of prostrating attacks occurring on average once a month over the last several months; and a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Turning to the evidence of record, the Veteran's VA treatment records from 2005 to 2011 are silent for any complaints, diagnosis, or treatment of prostrating migraines.  VA treatment records for July 2005 through September 2006 note the Veteran's 1972 motor vehicle accident on May 5, 2006, but symptoms discussed on this date pertained to his cervical sprain, as well as neck and right arm pain, rather than to headaches or migraines.  On February 2, 2006 and September 6, 2006, the Veteran denied headache pain during visits for chronic neck pain and hand pain (Medical Treatment Records, received October 3, 2006).  VA treatment records submitted for October 2006 through July 2008 have one mention of headache pain during a February 14, 2008 primary care examination, but only "patient reports pain today" is noted in relation to the Veteran's headache, as well as his neck and right and left arm pain (Medical Treatment Records, received August 4, 2008).  VA treatment records submitted for February 2006 through June 2011 are absent for any mention or discussion of headaches or migraines.  (Medical Treatment Records, received November 29, 2011).  While the Veteran cites to headache pain in the February 14, 2008 VA treatment record noted above, recorded at 13:52, at a later VA treatment appointment this same day, recorded at 15:36, the Veteran denied headache pain.  Id.

During the period of time on review before the Board, the Veteran was afforded VA examinations in October 2006 and January 2012.
 
In his October 2006 VA examination, the Veteran reported constant throbbing headaches on the top of his head, with a 5 out of 10 pain level, as well as headache flare-ups three to four times per week, with a 8 to 9 out of 10 pain level.  He did not report auras, seizures, photophobia, nausea or vomiting.  The examiner diagnosed the Veteran with vascular headaches, noting there was no loss of function or disability associated with the Veteran's flare-ups.  While the Veteran stated that he moved at a slower pace, he noted that his ability to perform ordinary activity was unaffected.  Most probative is the examiner's finding that the Veteran's headaches and flare-ups were not prostrating in nature.   

During his January 2012 VA examination, the Veteran reported daily pounding headaches affecting both sides of his head.  Turning his head aggravated the headaches further.  He reported nausea, change in vision, and that his headaches were worse with physical activity.  The examiner noted that the Veteran had very frequent prostrating and prolonged attacks of migraine pain, more than once per month over the last several months, which rendered him "totally unable" to perform most physical tasks because movement exacerbated his head pain. 

The Board acknowledges the June 2015 opinion of Mr. C. B., a vocational consultant, submitted in support of the Veteran's TDIU claim.  In his assessment, Mr. C. B. reported that the Veteran was out of work from 1992 to 1998 reportedly due to headache and neck pain, that the Veteran was only minimally successful in his attempt to return to work during 1998 to 2000 because of pain and that the Veteran had to stop working his landscape laborer's job in July 2000 due to worsening headaches.  The Board notes, however, that when contacted, two of the Veteran's previous employers stated that the Veteran left employment in landscape maintenance in July 2000 due to a "personal disagreement" and that the Veteran was terminated in December 2000 from construction work because there was "no more work" for him.  (VA 21-4192, Received August 21, 2001 and August 27, 2001).  The Board acknowledges, however, that Mr. C. B. opined that based on his conversations with the Veteran, "[t]he Veteran has consistently complained of totally disabling neck and headache pain since early 2001."  

Based on the review of the record and the relevant law, the Board concludes that a disability rating of 50 percent is warranted for the Veteran's tension headaches from June 10, 2011 through January 4, 2012, but that a rating in excess of 10 percent for the period prior to June 10, 2011 is not warranted.

Turning first to the period from June 10, 2011 through January 4, 2012, the Board finds that the Veteran's symptomatology more nearly approximates the rating criteria of a 50 percent rating rather than a 10 percent rating.  During his January 2012 VA examination, the Veteran described characteristic prostrating attacks of migraine headache pain more frequently than once per month over the last several months, rending the Veteran "totally unable" to work since movement exacerbated his head pain.  These findings most closely meet the requirements for a 50 percent disability rating requiring prolonged prostrating migraine attacks productive of severe economic inadaptability.  

While the Veteran reported that he experienced prostrating migraines for the last several months prior to his January 2012 VA examination, the Board cannot speculate as to exactly when these prostrating migraines began, absent evidence in record.  The Board acknowledges that no other treatment records or medical opinions are associated with the Veteran's claims file for the period between the VAMC Milwaukee treatment record, dated, June 9, 2011, and the Veteran's January 5, 2012 VA examination.  For this period of time, specifically, June 10, 2011 through January 4, 2012, the Board, therefore, resolves all doubt in favor of the Veteran and finds that a 50 percent rating, the highest allowed under Diagnostic Code 8100, for this period is warranted for the Veteran's tension headaches.

However, prior to June 10, 2011, the Board finds that the Veteran's tension headaches have been appropriately rated as 10 percent disabling.  A 30 percent rating is not warranted, as the Veteran was not found to have prostrating headaches prior to June 10, 2011.  During his October 2006 VA examination, the examiner opined that the Veteran's headaches were not prostrating in nature and that there was no loss of function or disability associated with his flare-ups.  Further, the Veteran's 2005 to 2011 VAMC Milwaukee treatment records were silent for any complaints, diagnosis or treatment of headaches that would be classified as prostrating.  The mention of a headache in the Veteran's VAMC treatment records is not enough to meet the criteria for a 30 percent rating under Diagnostic Code 8100.

The Board acknowledges the Veteran's assertions that he suffered from headaches and flare-ups with a pain scale between 5 to 9 out of 10, as noted in his 2006 VA examination, and that he suffered from constant throbbing head pain on both sides of his head, as noted in his 2012 VA examination.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board, however, cannot rely on the Veteran's lay assertions during his 2012 VA examination that his tension headaches were frequent and prostrating for the entire claims period prior to January 5, 2012.  The Board finds that the Veteran's statements regarding continuity of his current tension headaches are inconsistent with other evidence of record.  It is important to point out that the Board does not find that Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements in his VAMC Milwaukee treatment records denying headaches, as well as the examiner's finding during the Veteran's 2006 VA examination that the Veteran's headaches were not prostrating.  

The Board notes the June 2015 opinion from Mr. C. B. stating, "[t]he Veteran has consistently complained of totally disabling neck and headache pain since early 2001," however, turning to the evidence of record, as far back as the Board is permitted to do so for this claim, specifically, September 6, 2005, the only complaints of frequent headache pain noted by the Veteran occurred during his October 2006 VA examination, while his VAMC Milwaukee treatment records spanning 2005 to 2011 have very little mention of the Veteran's headaches, if any.  

The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011).   For this negative inference to be made, the Board must make two findings; first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  Here, the Veteran's VAMC Milwaukee treatment records from 2005 to 2011 are complete, and it is an indisputable fact that these records do not show complaints, treatment or diagnosis of headaches that are prostrating in nature.  The Board finds that had the Veteran experienced symptoms of prostrating headaches during this time, he would have reported them to the VAMC just as he did in any other documented instance.  Therefore, the absence of documented prostrating headaches makes it less likely that this condition occurred prior to June 10, 2011.  See AZ v. Shinseki, 731 F.3d 1303, 1309 (2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440.  For these reasons, prior to June 10, 2011, the Veteran's tension headaches do not warrant a 30 percent disability rating under Diagnostic Code 8011.

For these same reasons, the Veteran does meet the requirements for a 50 percent disability rating either under Diagnostic Code 8100.  The criteria necessary for such a rating requires completely prostrating and prolonged migraine attacks that are productive of severe economic inadaptability.  The Veteran is not found to have prostrating and prolonged  migraine attacks that produced severed economic inadaptability, prior to June 10, 2011, therefore, his tension headaches do not warrant a 50 percent rating under Diagnostic Code 8100. 
 
Thus, the Board finds the symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned for the period prior to June 10, 2011 and does not more nearly approximate the criteria for higher evaluations.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).



Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, for the period prior to June 10, 2011, the Veteran's tension headaches are not so severe as to warrant the assignment of an extraschedular rating.  The evidence shows that the Veteran's tension headaches resulted in flare-ups every three to four days, with the ability to perform ordinary activity without functional loss.  As noted in the Board's September 2015 decision, these symptoms were not of a level of severity contemplated by the currently assigned 10 percent rating, which required prostrating attacks.  For the period beginning June 10, 2011 through January 4, 2012, the Board finds that the criteria for the 50 percent rating under Diagnostic Code 8100 contemplates the Veteran's prostrating migraine attacks that were productive of severe economic inadaptability.  The Board takes into account the Veteran's 2012 VA examination, where it was noted that the Veteran's prostrating and prolonged migraine attacks occurred more frequently than once per month over the last several months and that in the examiner's opinion, Veteran's migraines rendered him unable to perform physical labor.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for the Veteran's tension headaches is adequate, therefore, referral for extraschedular consideration is not required. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his tension headaches combined with his other service-connected disabilities results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Therefore, referral for consideration of an extraschedular evaluation is not warranted.

According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  The Board notes that a June 2016 Board decision denied entitlement to individual unemployability prior to June 5, 2012.  Thus, the issue of entitlement to a TDIU is not before the Board.

In sum, the Board concludes that the preponderance of the evidence:  a) supports the assignment of a 50 percent evaluation under Diagnostic Code 8100 for tension headaches, but no higher, for the period of June 10, 2011 through January 4, 2012; and b) is against the assignment of an evaluation in excess of 10 percent under Diagnostic Code 8100 for tension headaches prior to June 10, 2011.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case for the period between June 10, 2011 through January 4, 2012.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected tension headaches prior to June 10, 2011 is denied.

Entitlement to a 50 percent evaluation, but no higher, for service-connected tension headaches for the period of June 10, 2011 through January 4, 2012 is granted. 




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


